As filed with the Securities and Exchange Commission on March 12, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: 6/30/08 Date of reporting period:12/31/07 Item 1. Report to Shareholders. High Pointe Select Value Fund High Pointe Small Cap Equity Fund SEMI-ANNUAL REPORT December 31, 2007 Expense Example – December 31, 2007 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/07– 12/31/07). Actual Expenses The first set of lines of the table below provide information about actual account values and actual expenses, with actual net expenses being limited to 1.00% for the Select Value Fund and 1.15% for the Small Cap Equity Fund per the advisory agreement.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period'' to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the table below provide information about hypothetical account values and hypothetical expenses based on the Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/07 12/31/07 7/1/07 – 12/31/07* Actual Select Value Fund $1,000.00 $ 808.40 $4.55 Small Cap Equity Fund $1,000.00 $ 774.80 $5.13 Hypothetical (5% return before expenses) Select Value Fund $1,000.00 $1,020.11 $5.08 Small Cap Equity Fund $1,000.00 $1,019.36 $5.84 EXPENSE EXAMPLE * Expenses are equal to an annualized expense ratio of 1.00% for the Select Value Fund and 1.15% for the Small Cap Equity Fund, multiplied by the average account value over the period, multiplied by 184(days in the most recent fiscal half-year)/366days (to reflect the one-half year period). High Pointe Select Value Fund Allocation of Portfolio Assets - December 31, 2007 (Unaudited) High Pointe Small Cap Equity Fund Allocation of Portfolio Assets - December 31, 2007 (Unaudited) High Pointe Select Value Fund Schedule of Investments December 31, 2007 (Unaudited) Shares COMMON STOCKS - 105.60% Value Air Freight & Logistics - 4.84% 2,200 FedExCorp. $ 196,174 Beverages - 3.76% 2,950 Molson Coors Brewing Co., Class B 152,279 Biotechnology - 4.81% 4,200 Amgen,Inc. (a) 195,048 Capital Markets - 8.68% 2,900 Morgan Stanley 154,019 4,300 UBS AG (b) 197,800 351,819 Communications Equipment - 3.86% 21,350 Alcatel-Lucent - ADR 156,282 Computers
